SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

666
KA 13-00156
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SARAH J. CUSHMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joanne M. Winslow, J.), rendered November 13, 2012. The judgment
convicted defendant, upon her plea of guilty, of robbery in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Cushman ([appeal No. 1] ___ AD3d
___ [Sept. 30, 2016]).




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court